Fisheries Partnership Agreement between the EC and Denmark and Greenland (debate)
The next item is the report by Joop Post, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand C6-0506/2006.
Mr President, I would first of all like to thank Mr Maat, who started the work on this subject, and the rapporteur, Mr Post, for their excellent work.
As you know, on 2 June 2006, the Commission, on behalf of the Community and Greenland, initialled a new Fisheries Partnership Agreement after three years of long and complex negotiations. The Agreement came into effect as of 1 January 2007 for a period of six years. Currently, a provisional application of the Agreement is in force through a Council decision which was adopted on 21 December 2006.
Before making a short presentation of the new Fisheries Partnership Agreement with Greenland, I would like to outline just a few points relating to the previous agreement, which dated back to 1985 when Greenland had left the Community. Shortly after the Fourth Protocol entered into force on 1 January 2001, the Court of Auditors and Parliament strongly criticised the protocols under the Greenland Fisheries Agreement for including 'paper fish', for not including the ship owners' payment and for not being transparent enough. As a consequence, the Commission emphasised the need for adjustments during the mid-term review of the Fourth Protocol in order to make a clearer distinction between the value for fish and support for the development of Greenland's fisheries sector. The revision of the Fourth Protocol led to a division of funds, under which 25 % of the financial contribution was earmarked for budgetary support to the fisheries sector. 'Paper fish' were removed, real fish quotas and licence fees were introduced and provisions for an annual scientific review of the quotas were incorporated. These important changes were also incorporated into the new agreement. On this basis, during negotiations on the new agreement, the Commission has insisted on obtaining quotas for real fish and eliminating 'paper fish', on maintaining and even increasing the shipowners' payment and on having a clear sectoral policy programme for the fisheries sector to be supported by the Community.
Another outcome of the mid-term review was the Council conclusions of February 2003, in which the Council stated that future cooperation between the Community and Greenland would be based on a two-pillar approach with a broader cooperation arrangement in areas other than fisheries and a fisheries agreement. The broader agreement takes the form of a Council decision including a joint declaration and will provide up to EUR 25 million per year to Greenland on the basis of cooperation in areas other than fisheries. Therefore, one can conclude that the initialling of the Fisheries Partnership Agreement does not merely represent the closure of the negotiations conducted over the past year, but also the closure of what was initialled back in 2003 with the mid-term review of the Fourth Fisheries Protocol and the Council conclusions of February 2003.
Turning now to the new agreement, let me outline the following. The financial contribution of the previous Protocol was EUR 42.8 million per year, making it one of the biggest bilateral fisheries agreements. The value of the new protocol has decreased considerably given the changes to the Community quotas. Some have decreased due to the poor state of the stocks, the needs of Greenland's fishing industry and the rate of utilisation by the Community, while others have increased due to the sound state of the stocks and based on the needs of Community industry. As a result of these changes to the quotas, the Community's financial contribution is now EUR 15.85 million per year. This sum includes a specific sum of EUR 3.26 million to be used for a multiannual fisheries policy programme in Greenland. In addition to this contribution, a payment from ship owners of EUR 2 million in the form of licences is also expected.
With regard to the amendments put forward by Parliament, I would like to stress that the Commission fully shares the concern of the Parliament on each amendment proposed. However, with respect to amendments 1-3, we feel that these are already covered in the Protocol itself and we therefore consider them unnecessary. Furthermore, in relation to amendments 4 and 6 on the reporting requirements to Parliament, I would like to stress that the Commission already complies with the transmission of this information in line with the current interinstitutional arrangement. Moreover, concerning amendment 5 on the Member States' compliance with reporting requirements, it should be stressed that the Commission already examines whether catch reporting is respected. In addition, it is stated in the annex and the appendix to the Protocol that vessels must comply with the reporting requirements of the previous fishing year in order to obtain a licence. On this basis, therefore, the amendment is not necessary.
Finally, on amendment 7, I would like to make it clear that, given the previous criticism put forward by both the Court of Auditors and the European Parliament itself of the Commission's financial management of the external fisheries agreements, the Commission finds it hard to understand this amendment, which, in essence, is no different to the mechanism found under the modified Fourth Protocol and does not make it possible for the Commission to manage the under-utilised fishing opportunities in the best possible way. Therefore, taking the financial responsibility of the Commission into consideration, the Commission cannot accept this amendment.
In conclusion, let me thank Parliament and, in particular, the members of the Committee on Fisheries and the rapporteur for their constructive engagement on this important fight.
- (NL) Madam President, it is unlikely I will need all of the five minutes allocated to me. What the Commissioner said in this introductory speech was clear. The main focus of the report, which is largely the work of my predecessor Mr Maat, is the objective of fisheries policy in general - sustainable fishery, in other words - and, although the term 'sustainable' is clear, its meaning is also obvious from what Mr Borg said a moment ago and from what is stipulated in the agreement and the protocol.
The main objective of the partnership agreement with Greenland is to strengthen relations between it and the EU. Cooperation based on mutual trust is called for, now more than ever. After all, we have all known for some time that the fishing industry is facing drastic changes in the next few years. Due to the reduction in fish stocks and migrating fish stocks - mainly caused by marine warming, cod being a case in point - but also due to the prescribed reduction of catch quotas, the fishing industry will need to operate differently. This has been made clear to the sector, and the sector, having itself also come to realise this, is increasingly taking appropriate action.
To many fishermen, this represents a drastic change in their business operations. New business operations must, in future, eventually - by which I mean in the longer term - lead to an improvement in the fish yield, in other words, to sustainable fishing, where the catches from the sea are proportionate to the production and where, moreover, the industry's impact on the marine environment is minimised.
According to the report, fishermen must become managers of the sea, rather than merely hunting fishing grounds and fish stocks. This requires cooperation, not only mutually, and by that I mean among Member States, but also with partners such as Greenland, particularly with a view to improving the production chain in the longer term.
As rapporteur, I note that the Commission is committed to this, as also is the Commissioner in particular, and I note that our Committee on Fisheries has come to the same conclusion.
I am grateful to my fellow MEPs for the constructive input and would warmly recommend the report for which Mr Maat did most of the groundwork some time ago.
That ends my contribution, and I hope that the report will be adopted at the next plenary meeting.
draftsman of the opinion of the Committee on Budgets. - (DE) Mr President, Commissioner, I, too, am glad to see that there are to be clear rules for the two pillars, the one being the fisheries agreement with Greenland and the other the broader cooperation agreement, and would like to say, speaking on behalf of the Committee on Budgets, that we are, of course, concerned about whether European taxpayers' money is being spent as properly as we have to want it to be.
On the one hand, that does mean - and this is where I really do want to give you, Commissioner Borg, a lot of encouragement - that there really do have to be very precise checks on what is caught by the individual vessels, and, on the other, that illegal fishing - on which you have declared war - is avoided come what may.
The Committee on Budgets takes the view that no more money should be forthcoming unless and until these two states of affairs are brought about, for we have to be careful that, under fisheries agreements too, European funds are indeed expended in the spirit of those agreements, in other words, that there must be no illegal fishing going on and that fish stocks must be protected, for if they are not, there will be no more work for the fishermen of the future. It is for that reason that combining economy and ecology here is a smart move.
on behalf of the PPE-DE Group. - (ES) Mr President, it is a great pleasure finally to be able to debate a fisheries agreement with Greenland that begins to respect the minimum rules of financial transparency and non-discrimination between shipowners and Member States.
We must acknowledge the progress made since previous agreements, including the mid-term modification of 2003, to bring them into line - as the Commissioner has said quite rightly - with the guidelines of the Council of Ministers and the demands of the Court of Auditors and of this Parliament, which focussed essentially on that lack of budgetary transparency, the worst example of which was the institutionalised custom of paying astronomical sums for 'non-existent fisheries' or paper quotas.
In any event, this Agreement still has too much small print and its content is still too different from other agreements.
So that we do not have to relive past situations, therefore, I would like to ask the Commissioner whether he can commit himself to guaranteeing that we will never again have to hear about paper quotas or see grotesque situations such as that of the fishing of queen crabs - whose quotas, which had been repeatedly requested by Community shipowners, were returned in the end to Greenland unused and having cost a fortune - and whether fishing opportunities not used by the Member States to which they are allocated will be able to be used by those who request them, as happens in the case of the other agreements.
Having said that, Mr President, it only remains for me to congratulate the rapporteur, Mr Post, who has had the difficult job of continuing with a report that was begun by another Member, Mr Maat, and who has done a tremendous job.
Mr President, since I have a few seconds left, I would like once again to protest about the fact that, in this House, fisheries reports are always debated at the end of a night sitting. I would ask you, as a Vice-President and a Spaniard, to try to do something to ensure that this does not happen again in the future.
Mrs Fraga, the advantage of debating at this time is that only women Members speak, because it appears that only women work at this time of night, apart from the rapporteur and the President.
on behalf of the PSE Group. - (ES) Mr President, in one minute I would simply like to say that I am absolutely delighted with what Commissioner Borg has said about this Agreement.
Just this afternoon I was looking back over my speeches on Greenland in the plenary of Parliament, in 2003 and also in 2002, and I believe that we are getting closer to what we were saying at that time and to what we have been saying since: that we want the Fisheries Agreement with Greenland to be as similar as possible to any other fisheries agreement signed by the Community.
In this regard, I can only express my pleasure at the fact that there is finally now a balanced distribution of its cost between shipowners and the Community budget. I can only express my delight at the fact that the financial payments have been brought into line with the real fishing opportunities offered by Greenland and, of course, I entirely agree with the Commissioner that Amendment 7 should be rejected, because fleets without quotas must be able to take advantage of fisheries opportunities that are not used.
on behalf of the ALDE Group. - Mr President, Commissioner, the ALDE Group welcomes the fisheries partnership agreement with Greenland. We take this opportunity to repeat our thanks to the home rule government for the very fruitful discussions on this and other issues that a delegation from the group had with them when it visited Greenland last autumn. We are clear that the agreement is a matter of mutual benefit.
However, we have serious concerns about one aspect of the regulation, namely Article 3(2). This would allow the Commission to reallocate licences between Member States in cases where fishing opportunities have not been fully taken up. We understand the Commission's wish to ensure full value for sums expended by the Community, but we do not believe that the same procedure can be used in the case of agreements where access to resources is based on vessels and tonnage.
The Greenland agreement is based on the purchase of quota. It also differs from other agreements in allowing for quota exchanges with Norway, Iceland and the Faeroes for which there is no monetary compensation.
In addition, the parent regulation for the setting of quota entitlements allows only for Member States to exchange quota with other parties. Article 3(2) is therefore of dubious legality. It also undermines the principle of relative stability. Amendment 7 offers an alternative mechanism to achieve the optimal use of fishing opportunities and one that does not give rise to such problems.
We hope that the Commission will accept that the grounds for concern are justified and that Parliament will give its support to the amendment.
Mr President, I should like to thank the rapporteur.
In Article 3(2) of the proposal the Commission has suggested that, should quotas be under-utilised, the Commission could reallocate Member States' licences to other Member States. This appears to be legally questionable, a point underlined by the Council's Legal Service in a recent working group. As uptake is already high, it is also unnecessary and would undermine the principle of relative stability and remove the opportunity for Member States to swap quota with other Member States rather than seeing the Commission reallocate it.
I want to keep the current mechanism, which brought about much higher rates of utilisation and preserved the respective rights and responsibilities of each party. The concept of relative stability is vital to the Scottish fleet and gives our fishermen the historic rights that they have enjoyed for centuries. Undermining this amendment puts all of this at risk and ignores the basic differences between southern fisheries agreements, where fishing licences are at stake, and northern agreements, where quota is at stake. I urge colleagues to support Amendment 7, which upholds the principle of relative stability and historic fishing rights.
Member of the Commission. Mr President, first of all, thank you all for your comments and for your overall support of the Commission's proposal for a revised agreement with Greenland, which is an important part of the network of fisheries partnership agreements that are currently in place.
As I have already stated, the review was necessary for two primary reasons. First, we needed to ensure value for our money through better and full utilisation of fishing possibilities and second, further to a critical assessment by the Court of Auditors and by this Parliament, the Commission is obliged to inject transparency into the agreement, and we hope to have managed to do so.
I agree that there will be scrupulous checking of the use of the fishing possibilities under this agreement and the use of the funds provided. I would like to stress that, regarding the financial contribution to be paid under the protocol, the Commission cannot guarantee sound financial management without having the legal basis. This means, in other words, that there is a need for a transfer mechanism which habilitates the Commission in case of under-utilisation and with due respect to the principle of relative stability and to Article 25 of the basic regulation to transfer in due time unutilised fishing opportunities to ensure their optimum utilisation.
I would also underline that the new mechanism of the agreement provided in Article 3(2) is specifically to make possible maximum utilisation of fishing possibilities and to eliminate 'paper fish'. On the question of relative stability, raised by Ms Attwooll and by Ms Stihler, the temporary transfer of fishing possibilities from one Member State to another by the Commission is not contrary to the principle of relative stability, which, in accordance with Article 21 of Regulation (EC) No 2371/2002, governs the allocation of fishing possibilities amongst Member States. Such a transfer will not have any effect on the allocation of fishing possibilities between the Member States in Greenland's waters in the future. Each year the allocation will be done on the basis of the allocation keys - that is, on the basis of relative stability.
The intention behind Article 3(2) is to ensure the highest possible utilisation without affecting relative stability. This article exists and is implemented in all other third country agreements with financial compensation. The only agreement which does not have this article is the current Greenland agreement. As the new FPA is an agreement with financial compensation and involves a significant amount of public funding, it is crucial that the Commission has the legal means to act.
I would also like to underline that, notwithstanding the improvements that have been achieved under the existing agreement, the rate of utilisation is still not the optimum. Taking into account the transfers to Norway, it ranks at around 80 %. If one eliminates the transfers to Norway, it will go down to about 65 % utilisation, and I think that we owe it to the public to achieve much better results than that. Indeed, this article is subject to discussions in the Council and will be debated in the Council and decided upon, hopefully, on 11 June. Admittedly, the wording could be clearer and improved upon, maintaining the principle of relative stability while ensuring the highest utilisation of possibilities.
So, we will do our utmost to achieve an agreement in the Council whereby we will polish the wording so that, without prejudicing the principle of relative stability, we will ensure the maximum utilisation of the fishing possibilities under this new agreement.
The debate is closed.
The vote will take place on Tuesday 22 May.